ATTORNEYS FOR APPELLANTS                ATTORNEYS FOR APPELLEES

George M. Plews                   John C. Parkinson
Jeffrey A. Townsend                     Assistant City Attorney
Indianapolis, Indiana             Terre Haute, Indiana

                                        John Christopher Wall
                                        Terre Haute, Indiana



                                   IN THE

                          SUPREME COURT OF Indiana


                                        )
LARRY AND SALLY ARNOLD, et al.,   )
                                        )  84S04-9910-CV-622
      Appellants (Remonstrators), )  in the Supreme Court
                             )
            v.                          )  84A04-9807-CV-368
                                        )  in the Court of Appeals
CITY OF TERRE HAUTE, INDIANA,           )
                                        )
      Appellee (Defendant).       )




                     Appeal from the Vigo Superior Court
                 The Honorable Frank M. Nardi, Special Judge
                         Cause No. 84D01-9803-CP-399



                               March 29, 2000

SHEPARD, Chief Justice.


      How do you count the remonstrators to an  annexation  in  order  to
tell whether a majority of the  owners  of  land  have  remonstrated,  as
required by Ind. Code § 36-4-3-11(a)?

      The simplest practice has been to count the number of  parcels  and
then count how many of these  parcels  have  owners  who  have  objected,
without attempting to account for the fact that some people may own  more
than one parcel in the annexed territory.  This has explicitly  been  the
law at least since City of Fort Wayne v. Landowners, 564 N.E.2d 297 (Ind.
Ct. App. 1990), trans. denied.

      In this case, a divided Court of Appeals rejected City of Ft. Wayne
v. Landowners and held that  an  owner  of  multiple  parcels  should  be
considered as an owner of one parcel for purposes of determining  whether
there is an adequate number of remonstrators to invoke  the  jurisdiction
of the courts.  In  re  Remonstrance  Appealing  Special  Ordinance,  712
N.E.2d 529 (Ind. Ct. App. 1999).[1]  The majority of the panel relied  on
language in subsection 11(a) providing for remonstrance by “a majority of
the owners of land in the annexed  territory.”   This  suggested  to  the
majority that the legislature wanted each  remonstrator  and  each  owner
counted just once, rather than counted for each parcel they may own.  Id.
at 531.

      We granted  transfer  to  resolve  this  conflict.   Perceiving  no
advantage or disadvantage to landowners or  municipalities  under  either
approach, we elect to follow the method outlined in City of Ft. Wayne  v.
Landowners as representing relatively settled and simpler law.

      The decision in City of Ft. Wayne has for some time been  the  only
explicit holding  on  this  point  of  law  and  comports  with  our  own
understanding of how the statute has historically been viewed.[2]  To the
extent that  the  statute  contains  a  suggestion  on  this  point,  the
suggestion is found in a part of subsection 11(b), which says:  “Only one
(1) person having an interest in each single property,  as  evidenced  by
the tax duplicate,  is  considered  a  landowner  for  purposes  of  this
section.”  Like the panel in City of Ft. Wayne, we think this  subsection
suggests a regime better described as “one-parcel-one-vote” than as “one-
owner-one-vote.”




      Accordingly, we vacate the opinion of the Court of Appeals in  this
case and affirm the trial court.

Dickson, Sullivan, Boehm, and Rucker, JJ., concur.









-----------------------
[1] It thus reversed the trial court, which had dismissed the remonstrance
on the basis of City of Ft. Wayne.
[2] While the remonstrators find solace in Soys v. City of Crown Point, 691
N.E.2d 1237 (Ind. Ct. App. 1998), and Petercheff v. City of Indianapolis,
178 N.E.2d 746 (Ind. 1961), it is apparent that those cases contained
description of how the counting occurred but did not address the question
of whether the method was proper.